Title: To John Adams from Thomas Johnson, Jr., 8 April 1800
From: Johnson, Thomas, Jr.
To: Adams, John



George Town 8th. April 1800.

I shall make no Excuse, my dear Sir, for writing to you with Frankness. You may judge from the Resolution I have taken up of entring again the Field of political Contention, if I have Credit enough to be carried there, that I am strongly impressed with the Idea that we are at an awful Crisis.
If our Bark was gliding under a pleasant Breeze and the Crew ready and disposed to join their Efforts for a happy Navigation your Age and Services would entitle you to quit the Tiller and take Repose which I dare say you would willingly do But former Services in my Opinion lay you under new Obligations which cannot consistently be dispensed with no honourable means neglected which may continue you in a Situation to be emminently useful: there is a great deal yet to be done to prevent our becoming a meer Satelite of a mighty Power.
Persuaded that your being in the City this Summer, and as much as you well can, will strengthen and probably extend the favorable Sentiment entertained of you I intreat you at least to visit us. I feel something of Selfishness in this Request a personal Interview with you would be highly gratifying to me; the Men of ’74 are grown Scarce how much then ought such a Rarity to be valued when recommended by intrinsick Worth
I am my dear Sir: / With very sincere Regard / Your obedt. affectionate Servant
Th. Johnson